Jonathan I. Rose, individually and as Personal Representative of the Estate of Dora Brown Rose, deceased, Appellant,
v.
Mount Sinai Medical Center a/k/a Mount Sinai Hospital, Nathan Segel, M.D., and Steve Sonenreich, M.D., l, Appellees.
No. 3D07-1269.
District Court of Appeal of Florida, Third District.
Opinion filed January 21, 2009.
Jonathan I. Rose, (Michigan) in proper person, and Charles M. Baron, for appellant.
Bunnell Woulfe Kirschbaum Keller & Gregoire, Nancy W. Gregoire and Richard T. Woulfe, (Ft. Lauderdale), for appellee, Nathan Segel, M.D.; Falk, Waas, Hernandez, Cortina, Solomon & Bonner and Paul H. Field, for appellees, Mount Sinai Medical Center and Steve Sonenreich, M.D..
Before WELLS, SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.